Argued October 3, 1928.
It is unnecessary to set forth the reasons for which we would affirm the order appealed from (see Com. v. Meeser, 19 Pa. Super. 1), if the appeal had been taken in time. The Act of May 11, 1927, P.L. 972, provides that "No appeal shall be allowed, in any case, from a sentence or order of any court of quarter sessions or oyer and terminer, unless taken within forty-five days from the entry of the sentence or order." The order appealed from was made July 16, 1928, and the appeal was not taken until September 10, 1928.
Appeal quashed.